This opinion is subject to revision before publication


          UNITED STATES COURT OF APPEALS
                    FOR THE    ARMED FORCES
                          _______________

                        UNITED STATES
                              Appellant
                                  v.
            Shelby L. WILLIAMS, Senior Airman
                  United States Air Force, Appellee
                            No. 16-0053
                        Crim. App. No. 38454
          Argued February 24, 2016—Decided May 3, 2016
                    Military Judge: Lynn Schmidt
   For Appellant: Gerald R. Bruce, Esq. (argued); Colonel
   Katherine E. Oler and Major Meredith L. Steer (on brief).
   For Appellee: Major Jeffery A. Davis (argued).
   Judge STUCKY delivered the opinion of the Court, in
   which Chief Judge ERDMANN, Judges RYAN and
   OHLSON, and Senior Judge COX, joined.
                          _______________

   Judge STUCKY delivered the opinion of the Court.

    This case presents the question of whether the Govern-
ment effectively extended this Court’s sixty-day deadline for
filing a certificate for review by filing successive motions for
reconsideration at the United States Air Force Court of
Criminal Appeals (AFCCA). We conclude that the Govern-
ment’s second motion to reconsider did not constitute a qual-
ifying “petition for reconsideration” of the original decision
under this Court’s Rules of Practice and Procedure (C.A.A.F.
R.), and thus did not toll the sixty-day deadline for filing a
certificate for review. C.A.A.F. R. 34(a). Accordingly, we
grant Appellee’s motion to dismiss the certificate as untime-
ly filed.
                         I. Background

   At a general court-martial, a panel consisting of officer
and enlisted members convicted Appellee, contrary to his
pleas, of one charge and specification of rape, in violation of
           United States v. Williams, No. 16-0053/AF
                     Opinion of the Court

Article 120, Uniform Code of Military Justice (UCMJ),
10 U.S.C. § 920 (2012). His sentence, as adjudged and ap-
proved by the convening authority, was a bad-conduct dis-
charge, confinement for two years, and a reduction to the
grade of E-1.
    On June 19, 2015, a panel of the AFCCA set aside Appel-
lee’s conviction, holding that the military judge abused her
discretion by admitting evidence under Military Rule of Evi-
dence (M.R.E.) 413, and that the error was materially preju-
dicial. Specifically, the AFCCA held that because Appellee’s
wife’s pregnancy could not have resulted from an uncharged
sexual assault allegedly committed by Appellee on April 7,
2010, evidence of the pregnancy and subsequent miscarriage
should not have been admitted. United States v. Williams,
ACM No. 38454, 2015 CCA LEXIS 258 at *13-14, 2015 WL
4039267 at *5 (A.F. Ct. Crim. App. June 19, 2015).
    The Government filed a motion for reconsideration and
reconsideration en banc on July 20, 2015; the AFCCA denied
that motion on July 24, 2015. On August 3, 2015, forty-five
days after the AFCCA’s original decision, the Government
filed a second motion for reconsideration and reconsidera-
tion en banc, together with a motion to supplement the rec-
ord on appeal with an obstetrician’s affidavit opining that
the pregnancy could have resulted from the uncharged en-
counter. This second motion for reconsideration challenged
the denial of the first motion for reconsideration, asking the
AFCCA “to reconsider … its order dated 24 July 2015.” The
AFCCA denied this second motion for reconsideration on
August 10, 2015.
    On October 7, 2015, the Judge Advocate General (JAG)
for the United States Air Force certified three evidentiary
issues for review. The certificate for review was thus filed
seventy-five days after the first motion to reconsider was
denied, and fifty-eight days after the second motion was de-
nied. On December 8, 2015, Appellee moved to dismiss the
certificate on the grounds that it was not timely filed. We
then ordered oral argument limited to the question of the
certificate’s timely filing.




                              2
            United States v. Williams, No. 16-0053/AF
                      Opinion of the Court

                          II. Discussion

    Under Article 67(a), this Court has jurisdiction to hear
“cases … which the Judge Advocate General orders sent …
for review.” Article 67(a), Uniform Code of Military Justice
(UCMJ), 10 U.S.C. § 867(a) (2012). While the statute does
not by its own terms set a deadline for the JAG’s filing of a
certificate for review,1 Congress has authorized this Court to
“prescribe its own rules of procedure,” Article 144, UCMJ, 10
U.S.C. § 944 (2012), and the Court’s rules do provide for
such a deadline.
       [A] certificate for review … shall be filed either
       (a) no later than 60 days after the date of the deci-
       sion of the Court of Criminal Appeals (see Rules 22
       and 34(a)), or (b) no later than 30 days after a peti-
       tion for grant of review is granted.
C.A.A.F. R. 19(b)(3).2
    When the Government is independently seeking this
Court’s review, the sixty-day filing deadline applies from
“the date of the decision of the Court of Criminal Appeals.”
Id. C.A.A.F. R. 34(a), the key rule in this case, provides the
method for calculating that date:
       When a period of time is computed under these
       rules from the date of the decision of a Court of
       Criminal Appeals, such time is to be computed from
       the date of such decision, unless a petition for re-
       consideration is timely filed, in which event the pe-
       riod of time is to be computed from the date of final
       action on the petition for reconsideration.
    In summary, our rules require that a certificate of review
be filed sixty days after an AFCCA decision, unless “a peti-
tion for reconsideration is timely filed.” Id. If this triggering
event occurs, then the JAG has sixty days to file from “the
date of final action on the petition for reconsideration.” Id.


   1  In contrast, Article 67 sets a sixty-day deadline for filing a
petition for review, and we have held that that deadline is juris-
dictional. United States v. Rodriguez, 67 M.J. 110, 111 (C.A.A.F.
2009).

   2See also C.A.A.F. R. 22(b)(3) (containing nearly identical lan-
guage).



                                 3
              United States v. Williams, No. 16-0053/AF
                        Opinion of the Court

    Neither party disputes that the Government’s first re-
consideration request qualified as a “petition for reconsider-
ation” under C.A.A.F. R. 34(a), or that the Government had
sixty days from the denial of that motion to file a certificate
for review.3 But the Government further asserts that its se-
cond motion for reconsideration, which asked the AFCCA to
reconsider its decision to deny reconsideration, also qualified
as a “petition for reconsideration” under C.A.A.F. R. 34(a),
and tolled the sixty-day deadline.
    We disagree. The most straightforward reading of
C.A.A.F. R. 34(a)’s phrase “a petition for reconsideration” is
that it means a petition for reconsideration of the AFCCA’s
original decision. C.A.A.F. R. 34(a). The rule’s underlying
subject is the original decision of the AFCCA, and “the date
of such decision.” Id. The rule contemplates, quite simply, a
petition for reconsideration of the substantive decision at
issue—not petitions to reconsider the denial of a prior peti-
tion for reconsideration.
    Our reasoning in United States v. Sparks is helpful to
this analysis, although Sparks dealt with an accused’s peti-
tion rather than a Government certificate for review.
5 C.M.A. 453, 18 C.M.R. 77 (1955). In holding that a board of
review (today’s CCA) has jurisdiction to consider a petition
for reconsideration made by the accused, we noted that “[a]s
to any fancied danger that petitions for reconsideration of
petitions for reconsideration will result … there is no right
in an accused to petition without limit.” Id. at 459, 18
C.M.R. at 83.
          [A] second motion for reconsideration by a board
          will have no effect in expanding the period within
          which an accused may petition this Court for re-
          view, nor will it extend the jurisdiction of the
          board—unless the motion is granted prior to the fil-
          ing of a petition or a certificate in this Court.
Id.


      3Although the AFCCA Rules of Procedure and Practice
(AFCCA R.) refer to a request for reconsideration as a “motion,”
AFCCA R. 19(b), and our rules refer to the same document as a
“petition,” C.A.A.F. R. 34(a), in this context “motion” and “peti-
tion” are interchangeable terms.



                                   4
            United States v. Williams, No. 16-0053/AF
                      Opinion of the Court

   Today, we face the “fancied danger” that the Court con-
templated in Sparks. Id. As we then anticipated, and today
hold, the second petition for reconsideration fails to extend
the time for seeking review. That petition by its terms
sought what had already been denied—reconsideration of
the denial of reconsideration of July 24, 2015, and thus does
not trigger C.A.A.F. R. 34(a).
    Although the Government had only thirty days to seek
reconsideration of the substantive decision under AFCCA R.
19(b), it avoided application of this rule by styling its second
motion for reconsideration—filed August 3, 2015, forty-five
days after the AFCCA’s original decision—as a motion to re-
consider the July 24, 2015, denial of the first motion. The
Government was thus able to argue that it had complied
with the AFCCA’s filing deadlines.4 But now one technicality
confronts another. The very fact that allowed the Govern-
ment’s second motion for reconsideration to avoid the
AFCCA’s filing deadlines is precisely what makes that mo-
tion fail C.A.A.F. R. 34(a)’s test. Because the second motion
for reconsideration did not seek reconsideration of the
AFCCA’s original decision, it does not constitute a qualifying
“petition for reconsideration” under C.A.A.F. R. 34(a).
    We see no basis for bending the requirements of this
Court’s filing deadlines. The Government’s second petition
did not and could not seek reconsideration of the original de-
cision, and it thus fails to toll the time limits imposed by
C.A.A.F. R. 19(b)(3) and C.A.A.F. R. 34(a). The Government
did not file the certificate for review until more than sixty
days after the first petition for reconsideration was denied.
Accordingly, the certificate was not timely filed. C.A.A.F. R.
19(b)(3); C.A.A.F. R. 34(a).



   4  In contrast to this Court, where a “consecutive petition for
reconsideration” could not even be filed without a grant of explicit
permission, the AFCCA does not explicitly restrict the filing of
consecutive petitions for reconsideration. Compare C.A.A.F. R.
31(e) (“Consecutive petitions for reconsideration, and any such
petition that is out of time, will not be filed unless accompanied by
a motion for leave to file the same … and unless such motion is
granted by the Court”), with AFCCA R. 19.



                                 5
       United States v. Williams, No. 16-0053/AF
                 Opinion of the Court

                    III. Judgment

Appellee’s motion to dismiss is granted.




                          6